Citation Nr: 0602051	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  04-08 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the left true vocal chord, claimed as due to asbestos 
exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).  

Procedural history

The veteran served on active duty in the United States Navy 
from August 1947 to August 1951.  

In November 2001, the veteran filed a claim of entitlement to 
service connection for throat cancer.  This claim was denied 
in the above-mentioned March 2003 RO rating decision.  The 
veteran initiated an appeal of this decision and requested de 
novo review of his claim by a Decision Review Officer (DRO).  
The DRO issued a statement of the case (SOC) in December 2003 
that continued the previous denial of the claim.  The 
veteran's appeal was perfected with the timely submission of 
his substantive appeal (VA Form 9) in March 2004.

In December 2004, a motion to advance this case on the 
Board's docket was granted.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900 (2005).

In January 2005, this claim was remanded by the Board in 
order to obtain additional records and for a VA medical nexus 
opinion.  In September 2005, the VA Appeals Management Center 
(AMC) issued a supplemental statement of the case which 
continued to deny the veteran's service connection claim.

Issues not on appeal

In January 2005, the Board denied the veteran's claims of 
entitlement to service connection for prostate cancer, 
adenocarcinoma of the colon and esophageal cancer.  The 
Board's decision is final.  See 38 C.F.R. § 20.1100 (2005).




FINDING OF FACT

The competent medical evidence of record indicates that the 
veteran's squamous cell carcinoma of the left true vocal 
chord is not related to asbestos exposure in military 
service.


CONCLUSION OF LAW

Service connection for squamous cell carcinoma of the left 
true vocal chord is not warranted.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for 
squamous cell carcinoma of the left true vocal cord.  He 
contends that repairing steam line jackets and cleaning 
boilers in service led to the eventual development of throat 
cancer.  See the veteran's March 2005 statement.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in the December 2003 
SOC.  Specifically, the December 2003 SOC detailed the 
evidentiary requirements for service connection.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters dated November 
27, 2001 and January 23, 2003, whereby the veteran was 
advised of the provisions relating to the VCAA.  An 
additional VCAA letter dated January 24, 2005 was sent to the 
veteran by the AMC subsequent to the Board's January 2005 
remand.  Specifically, the veteran was advised in the January 
2005 VCAA letter that VA would obtain all evidence kept by 
the VA and any other Federal agency, including VA facilities 
and the Social Security Administration.  He was also informed 
that VA would, on his behalf, make reasonable efforts to 
obtain relevant private medical records not held by a Federal 
agency as long as he completed a release form for such.  The 
veteran was asked in all three letters to complete and sign a 
VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, for each 
health care provider so that the RO could obtain records on 
the veteran's behalf.  Both the November 2001 and January 
2003 VCAA letters specifically informed the veteran that 
"you must give us enough information about these records so 
that we can request them from the person or agency who has 
them.  If the holder of the records declines to give us the 
records or asks for a fee to provide them, we'll notify you 
of the problem.  It is still you responsibility to make sure 
these records are received by us."

Finally, the Board notes that the January 2003 VCAA letter 
specifically requested of the veteran: "Tell us if you know 
of any additional evidence you would like us to consider for 
the condition addressed by this claim . . . . Tell us if you 
do not know of additional evidence you would like us to 
consider."  The Board believes that this request complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO. 

Review of the record reveals that the veteran was initially 
provided notice of the VCAA in November 2001 and January 
2003, prior to the initial adjudication of his claim for 
entitlement to service connection for squamous cell carcinoma 
of the left true vocal chord, which was by rating decision in 
March 2003.  As stated above, the veteran was provided with 
additional VCAA notice by the AMC via the January 2005 VCAA 
letter.  His claim was readjudicated in the September 2005 
SSOC, after he was provided with the opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  The veteran has pointed to no prejudice 
resulting from the timing of the VCAA notices. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained 
reports of private medical treatment of the veteran, which 
will be discussed below.  Additionally, the veteran was 
provided VA examinations in February 2003, October 2003 and 
June 2005, the results of which will be discussed below.  The 
reports of the medical examinations reflect that the 
examiners recorded the veteran's past medical history, noted 
his current complaints, conducted appropriate physical 
examinations and rendered appropriate diagnoses and opinions.  
An addendum was added by the February 2003 VA examiner a week 
after the February 2003 examination.

The veteran's representative argues in a January 2006 
Informal Hearing Presentation that the June 2005 VA 
examination was inadequate because "we were unable to 
determine the examiner's specialty; or even if he is a M.D."  

With respect to the contention that the June 2005 VA examiner 
was not a M.D., the June 2005 X-ray report clearly lists the 
examiner as a physician.  [The Board observes in passing that 
there is in fact no requirement that an examiner in fact be a 
physician.  See Goss v. Brown, 9 Vet. App. 109 (1996) [to 
qualify as an expert, a person need not be licensed to 
practice medicine, but just have special knowledge and skill 
in diagnosing and treating human ailments]; see also 38 
C.F.R.  
§ 3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

Moreover, the veteran has not explained how a specialist 
would provide a more "competent" nexus opinion than the 
June 2005 VA examiner.  Indeed, the June 2005 VA examiner 
made similar findings to the October 2003 VA examiner, who is 
a board certified otolaryngologist. 

The Court has held that the statutory duty to assist requires 
a thorough and contemporaneous medical examination that is 
sufficient to ascertain the current level of disability.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).  The report of the 
June 2005 VA examination shows that the examiner documented 
the veteran's history and complaints, completed a thorough 
physical examination and rendered a medical opinion based on 
these findings. 

It is now well established that laypersons without medical 
training, such as the veteran and his representative are not 
competent to comment on medical matters.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  In short, the veteran and his 
representative are not qualified or competent to evaluate the 
sufficiency of the veteran's own physical examination or to 
pass judgement on the qualifications of the examiner.  

The Board finds, therefore, that the report of the June 2005 
examination is adequate for determining service connection, 
and that remand of this issue to obtain an additional 
examination is not appropriate and would needlessly delay a 
claim that has been advanced on the docket.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  The veteran declined the option of a 
personal hearing on his March 2004 substantive appeal.

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

For certain chronic disorders, including cancer, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Asbestos exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, 7.21.  The Court has held that VA must analyze 
an appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under these guidelines.  See Ennis 
v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).

VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Thus persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  
See M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  
See Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VA O.G.C. 
Prec. Op. No. 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post- service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease.  See M21-1, Part VI, 7.21; DVB Circular 
21- 88-8, Asbestos-Related Diseases (May 11, 1988).

Analysis

The veteran is seeking entitlement to service connection for 
squamous cell carcinoma of the left true vocal chord due to 
exposure to asbestos in service.  Essentially, he contends 
that repairing steam line jackets made of asbestos and 
servicing boilers laden with asbestos in dry dock during 
service caused inhalation of airborne asbestos particles and 
eventual development of throat cancer.  See the veteran's 
March 2005 statement.  He has proffered no other theory of 
entitlement, and the evidence of record does not suggest any.  

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson, supra. 

With respect to Hickson element (1), current disability, a 
letter dated in November 1996 from Dr. V.S.J. confirms that 
the veteran was diagnosed with lung cancer in 1996.  Element 
(1) has therefore been satisfied.  

Moving to element (2), in-service incurrence of disease or 
injury, the Board will separately address disease and injury.   

The veteran's service medical records, to include the August 
1951 separation examination report, do not demonstrate that 
the veteran had throat cancer in service or within the one 
year presumptive period after service.  The veteran himself 
has not indicated that he was treated for throat problems in 
service, and the medical evidence indicates that lung cancer 
was initially diagnosed in 1996, over 40 years after the 
veteran left military service in 1951.

With respect to in-service injury, the alleged injury is 
exposure to asbestos in service.  As noted above, asbestos 
exposure is a fact to be determined from the evidence.  See 
Dyment, supra.

The veteran's service records indicate that he served aboard 
the U.S.S. General J.C. Breckinridge and completed the Navy 
Training Course for Firemen.  Among his tasks were repairing 
steam line jackets and cleaning boilers.  See the veteran's 
March 2005 statement.  Taking into consideration the 
veteran's military occupational specialty and in-service 
activities, the Board concludes that the veteran was exposed 
to asbestos in service, thus satisfying Hickson element (2).  
See McGinty, supra.

With respect to Hickson element (3), medical nexus, 
resolution of this issue requires competent medical evidence, 
which can be provided neither by the Board or by the veteran 
himself.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions] and 
Espiritu, supra.

The veteran's extensive history of smoking is well documented 
throughout the record.  The medical opinions of record focus 
on two matters: (1) the matter of the veteran's long-standing 
history of tobacco smoking, versus his history of asbestos 
exposure, being the cause of his current throat cancer; and 
(2) his well-documented, lengthy post-service history of 
industrial asbestos exposure being a cause of the throat 
cancer.  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, consistent with Colvin, the Court has 
held that the Board may not reject medical opinions based on 
its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

There are of record several competent medical opinions which 
ascribe the veteran's throat cancer to tobacco use, not 
asbestos exposure. 

The VA examiner in February 2003 was of the opinion that the 
veteran's cancer of the larynx was most likely related to his 
history of chronic smoking for 30 years and prior alcohol 
consumption, and not to asbestos exposure.  

[The veteran points to a January 2004 statement from A.M., 
M.D., and February 2004 statement from R.K.J., M.D. to dispel 
any notion by the February 2003 examiner that the veteran 
abused alcohol in the past.  However, the matter of the 
veteran's alcohol abuse, or lack thereof, is not germane to 
the issue before the Board.]

In any event, the February 2003 VA examiner was not alone in 
relating the veteran's current throat cancer to his extensive 
history of smoking.  The October 2003 VA examiner also 
related the veteran's laryngeal cancer to his history of 
smoking, not his asbestos exposure in service.  The October 
VA 2003 examiner supported his opinion by pointing to recent 
literature, including a three-decade study on the matter that 
found that "the weight of evidence did not support the 
relationship of asbestos and laryngeal cancer."  The study's 
ultimate conclusion was that asbestos exposure did not 
increase the relative risk of laryngeal cancer; indeed, 
association of the two was confounded by tobacco and alcohol 
abuse.  

Additionally, the June 2005 VA examiner also opined that it 
was less likely than not that the veteran's asbestos exposure 
caused the onset of the veteran squamous cell carcinoma of 
the left vocal chord, but instead was more likely due to 
tobacco smoking.  The June 2005 VA examiner based his 
conclusion on the veteran's normal chest X-ray, indicating no 
presence of asbestos in the lungs.  This is powerful evidence 
against the claim.

There is also the matter of in-service versus post-service 
exposure to asbestos.
The veteran served on the United States navy for four years.  
Subsequent to service, the veteran spent over 30 years 
working as a mechanic, one of the occupations detailed above 
as involving exposure to asbestos.  Indeed, the veteran 
received a substantial settlement for asbestos exposure from 
his work setting.  Included with the veteran's settlement 
documents is a February 2000 opinion from G.B., M.D., who, 
although mentioning the veteran's work as a fireman in the 
Navy,  found the veteran had "significant occupational 
exposure to asbestos" in the 33 years he worked as a 
mechanic which was a "significant contributing factor in 
causing his throat cancer."  

In support of his claim, the veteran points to a number of 
opinions by private physician R.K.J.  Dr. R.K.J. stated in 
May 2003 that "it is my understanding that he worked for a 
period of time on a ship and was exposed to asbestos.  It is 
as likely as not this exposure was a factor in his developing 
this type of carcinoma in situ."  

It is obvious that Dr. R.K.J. did not review the veteran's 
claims folder in rendering his opinion.  Dr. R.K.J.'s 
attribution of the veteran's throat cancer to asbestos 
exposure in service, with complete disregard for well-
documented 33 years of post-service exposure, indicates that 
his opinion was based on the veteran's self-reported history 
of asbestos exposure.  As such, these statements are of no 
probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) [the Board is not required to accept doctors' opinions 
that are based upon the claimant's recitation of medical 
history]; and Elkins v. Brown, 5 Vet. App. 474, 478 
[rejecting medical opinion as "immaterial" where there was 
no indication that the physician reviewed the claimant's 
service medical records or any other relevant document that 
would have enabled him to form an opinion on service 
connection on an independent basis].

Disregarding Dr. R.K.J.'s statements as lacking probative 
value, there is no medical opinion of record in support of 
the veteran's claim.  The other medical opinions either 
discount asbestos exposure as a cause of the veteran's 
disability or point to post-service asbestos exposure as the 
cause.  

In a December 2004 Informal Hearing Presentation, the 
veteran's representative points to a number of studies 
linking asbestos exposure and throat cancer to support the 
veteran's claim.   That asbestos exposure may lead to throat 
cancer is not in dispute.  See M21-1, Part VI, para 7.21(a), 
supra.  However, the evidence must be in equipoise as to 
whether in-service asbestos exposure led to cancer in this 
veteran.
Neither M21-1 or the studies referenced by the veteran's 
representative serve to do so.  

Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, the Court has held that medical evidence 
is speculative, general or inconclusive in nature cannot 
support a claim.  See, e.g., Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  So it is in this case.  To the extent that there is 
evidence supporting the general premise that asbestos 
exposure may lead to throat cancer, it is of little probative 
value in light of competent medical evidence specific to this 
veteran showing that his throat cancer was due to a long 
history of smoking or post-service asbestos exposure.

In short, the record contains three persuasive nexus opinions 
that indicate the veteran's current throat cancer is due to 
his lengthy history of cigarette smoking.  Moreover, the only 
persuasive opinion of record that relates the veteran's 
current throat cancer to asbestos exposure indicates that 
post-service asbestos exposure was the cause.  This evidence 
far outweighs the evidence in support of the claim.

To the extent that the veteran himself and his representative 
contend that a medical relationship exists between throat 
cancer and asbestos exposure in service, their opinions are 
entitled to no weight of probative value.  See Espiritu, 
supra; see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service].  Any such statements offered in support of the 
veteran's claim does not constitute competent medical 
evidence and cannot be accepted by the Board.  See also 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

The Board notes that in a January 2006 Informal Hearing 
Opinion, the veteran's representative argued that VA may not 
reject medical evidence favorable to the veteran "without 
providing a complete rationale as to why the VA physician's 
opinion is more creditable than that of the private 
physicians."  The Board has already explained why Dr. 
R.K.J.'s opinion lacks probative value in light of the 
evidence of record, why studies in support of the claim carry 
little probative weight, and why the veteran's own opinion is 
not probative.  Additionally, as stated above Dr. G.B.'s 
opinion, which is not a VA opinion, does not support the 
veteran's claim.  Therefore, the opinion of the VA examiners 
is not being favored over the opinion of Dr. G.B.  All of 
these opinions collectively refute the veteran's claim.

However, to the extent that the Board must choose between the 
three VA opinions (concluding that asbestos exposure had 
nothing to do with the veteran's cancer) or the opinion of 
Dr. G.B. (which concluded that asbestos exposure, albeit 
largely post-service in nature, caused the cancer), it 
chooses the former.  The VA opinions are well reasoned, while 
Dr. G.B.'s opinion is conclusory in nature and provides no 
rationale for his conclusion.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998) [the failure of the physician to 
provide a basis for his/her opinion goes to the weight or 
credibility of the evidence].

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's currently 
diagnosed throat cancer is not related to asbestos exposure 
in service.  Accordingly, Hickson element (3), medical nexus, 
has not been satisfied, and the claim fails on that basis 
alone.

Conclusion

As discussed above, in arriving at its decision VA is 
obligated to determine whether or not military records 
demonstrate evidence of asbestos exposure during service, 
develop whether or not there was pre-service and/or post- 
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease.  See M21-1, Part VI, 7.21; 
DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 
1988).  The Board has done so.  As discussed above, the 
record documents   in-service asbestos exposure of four years 
duration, and post-service asbestos exposure of 33 years 
duration, significant enough to warrant a monetary settlement 
in the veteran's favor.  For reasons stated above, the Board 
concludes that there is no relationship between the in-
service asbestos exposure and the claimed throat cancer. 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for entitlement to service connection 
for squamous cell carcinoma of the left true vocal chord, as 
Hickson element (3) has not been met.  Contrary to the 
assertions of the veteran's representative, the benefit of 
the doubt rule is not for application as the evidence is not 
in relative equipoise.  The benefit sought on appeal is 
accordingly denied.


      ORDER

Entitlement to service connection for squamous cell carcinoma 
of the left true vocal chord, claimed as due to asbestos 
exposure, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


